UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6473



HAROLD SMITH,

                                             Plaintiff - Appellant,

          versus


STEVE ASSOCIATE WARDEN; FRANK SPOON, Factory
Manager; JERRY DEMPSEY, Foreman; FNU MONROE,
Foreman; RICKY GAULT, Foreman; ELMORE BUTCH
HARRIS, Assistant Safety Manager; JOHN DOE,
Property Owner,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-1188-HFF)


Submitted:   July 27, 2005                 Decided:   August 4, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Smith, Appellant Pro Se.   Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY,       Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Harold Smith seeks to appeal the district court’s order

denying relief on the claims as to some, but not all, defendants in

Smith’s Bivens* action.         This court may exercise jurisdiction only

over       final    orders,   28     U.S.C.   §   1291     (2000),    and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).         The order Smith seeks to appeal is neither a final

order      nor     an   appealable    interlocutory      or    collateral     order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                            DISMISSED




       *
      Bivens v. Six Unknown Named                 Agents      of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                        - 2 -